Exhibit 10.53

AMENDED AND RESTATED

CARNIVAL CORPORATION & PLC

MANAGEMENT INCENTIVE PLAN FOR THE CEO, COO AND CFO

 

  1. OBJECTIVE

This Carnival Corporation & plc Management Incentive Plan for the CEO, COO and
CFO (the “Plan”) is designed to focus the attention of the Chief Executive
Officer (“CEO”), the Chief Operating Officer (“COO”) and the Chief Financial
Officer (“CFO”) of Carnival Corporation & plc (the “Corporation”) on achieving
outstanding performance results as reflected in the operating income of the
Corporation, as well as other relevant measures.

 

  2. PLAN ADMINISTRATION

The administrators of the Plan are the Compensation Committees of the Boards of
Directors of the Corporation (the “Committees”). The Committees shall have sole
discretion in resolving any questions regarding the administration or terms of
the Plan not addressed in this document, as well as in resolving any ambiguities
that may exist in this document.

 

  3. PLAN YEAR

The “Plan Year” shall be the 12-month period ending November 30 of each year.

 

  4. PARTICIPATION

The CEO, COO and CFO of the Corporation shall be eligible to participate in the
Plan. In their discretion, the Committees may select other employees to
participate in the Plan or establish separate criteria to determine the bonus of
specified employees.

Persons who commence employment or are promoted to the status of a CEO, COO or
CFO following the beginning of the Plan Year may, with the approval of the
Committees, be allowed to participate in the Plan.

In order to receive a cash bonus under the Plan, a participant must be employed
by the Corporation or one of its subsidiaries on the day the bonus is paid;
provided, however, that if a participant is on a leave of absence that does not
meet the requirements of The Family and Medical Leave Act of 1993 on the day the
bonus is paid to the other participants, such bonus shall not be payable until
the participant returns to active duty. The only exceptions to this requirement
are for participants whose employment is terminated prior to the day the bonus
is paid as the result of death, disability or Retirement (“Early Termination
Employees”) or for other circumstances approved by the Committees on a
case-by-case basis. If employment is terminated by reason of death, disability
or Retirement, a participant or his/her estate will receive a pro-rata bonus
based on the portion of the Plan Year the participant was employed. For purposes
of this section, “Retirement” means a termination of employment by a participant
(A) on or after the earlier of (i) age 65 with at least five years of employment
with Carnival Corporation, Carnival plc or any successor thereto and/or their
subsidiaries or (ii) age 60 with at least 15 years of employment with Carnival
Corporation, Carnival plc or any successor thereto and/or their subsidiaries or
(B) who, as of December 31, 2012, had both reached the age 55 and



--------------------------------------------------------------------------------

had at least 15 years of employment with Carnival Corporation, Carnival plc or
any successor thereto and/or their subsidiaries.

 

  5. BONUS

 

  A. For purposes of this Plan, the terms below shall be defined as follows:

 

  i. “Operating Income” shall mean the operating income of the Corporation as
reported by the Corporation in its full year earnings report issued following
each Plan Year, including realized gains and losses recognized on the
Corporation’s fuel derivatives. Operating Income does not include interest
income and expense, other non-operating income and expense, unrealized gains or
losses on the Corporation’s fuel derivatives and income taxes.

 

  ii. The “Operating Income Target” for the Plan Year will be equal to the
projected Operating Income for the Plan Year that corresponds to the midpoint of
the diluted earnings per share guidance publicly announced during the first
month of the Plan Year by the Corporation. The Committees may, in their
discretion, increase or decrease the Operating Income Target or establish an
alternative target for any reason they deem appropriate. In addition, in the
discretion of the Committees, certain items, including, but not limited to,
gains or losses on ship sales can be excluded from the Operating Income Target
and the actual Operating Income for any Plan Year.

 

  B. Within 75 days following the commencement of each Plan Year, the Committees
will establish a Target Bonus (in the currency of his/her base salary), for each
participant for the first year of his/her participation in the Plan. In the
second and subsequent Plan Years of participation, the Target Bonus for each
participant shall be calculated by multiplying the Target Bonus for the prior
Plan Year by a percentage equal to 100 plus the percentage change in the
Operating Income Target for the new Plan Year as compared to the Operating
Income Target of the prior Plan Year. The Committees may, in their discretion,
increase or decrease the Target Bonus for any reason they deem appropriate. The
“Target Bonus” is the anticipated level of bonus for a participant if 100% of
Corporation Operating Income Target is achieved, prior to the Committees
exercising discretion to increase or decrease the bonus payable to a participant
as provided in 5.C.ii.

 

  C. Within 75 days following the end of each Plan Year, the Committees shall
determine each participant’s bonus for the prior Plan Year as follows:

 

  i.

The actual Operating Income for the Plan Year will be confirmed, and the
Committees shall determine the preliminary bonus amount for each participant by
reference to the schedule appended to this Plan (the “Bonus Schedule”), which
calibrates the Operating Income Target for the Plan Year with the Target Bonus
for each participant. The performance range in the Bonus Schedule shall be from
72% to 123% of the Operating Income Target with results at 72% or less producing
a preliminary bonus amount equal to 50% of the Target Bonus and at 123% or more
producing a preliminary bonus amount equal to 150% of the Target Bonus. Results
from 97% to 103% of the Operating Income Target will result in a preliminary
bonus amount equal to 100% of the Target Bonus. The preliminary bonus amount for

 

2



--------------------------------------------------------------------------------

  results between 72% and 97% as well as results between 103% and 123% will be
calculated using interpolation.

 

  ii. The Committees may then consider other factors deemed, in their
discretion, relevant to the performance of the Corporation, including, but not
limited to, the impacts of changes in accounting principles, unusual gains
and/or losses and other events outside the control of management. The Committees
may also consider other factors they deem, in their discretion, relevant to the
performance of the Corporation or each individual participant, including, but
not limited to, operating performance metrics (such as return on investment,
revenue yield, costs per available lower berth days), successful implementation
of strategic initiatives and business transactions, significant business
contracts, departmental accomplishments, executive recruitment, new ship orders,
and management of health, environment, safety and security matters. Based on
such factors, the Committees may, in their discretion, increase or decrease the
preliminary bonus amount calculated pursuant to Section 5.C.i. by any amount
deemed appropriate to determine the final bonus amount. The final bonus amount
shall not exceed 200% of the Target Bonus of the participant.

In addition, the Committees may adjust a participant’s bonus amount for any
unpaid leaves of absence regardless of the nature of the leave.

 

  6. PAYMENT OF BONUS

Except as otherwise provided in the section entitled “Participation,” bonuses
shall be paid as soon as administratively practicable following determination of
the bonuses by the Committees. At the discretion of the Committees, special
arrangements may be made for earlier payment to Early Termination Employees.

Notwithstanding any other provision of this Plan, the issuance of bonuses is at
the sole discretion of the Committees. The Committees at their sole discretion,
may increase, decrease or withhold bonuses.

 

  7. DURATION OF PLAN

The Plan will be effective until terminated by the Committees.

 

  8. AMENDMENT OF PLAN

The Committees may amend the Plan from time to time in such respects as the
Committees may deem advisable.

Approved by the Compensation Committees: January 15, 2008 and amended July 12,
2008, October 13, 2008 October 07, 2012

CC-01608 - Carnival Corporation & plc Management Incentive Plan for the CEO, COO
and CFO

 

3



--------------------------------------------------------------------------------

BONUS SCHEDULE

Percent of

Operating Income

Target Achieved

 

Percent of

Target Bonus

Funded

Under 72%   50.0% 72%   50.0% 73%   52.0% 74%   54.0% 75%   56.0% 76%   58.0%
77%   60.0% 78%   62.0% 79%   64.0% 80%   66.0% 81%   68.0% 82%   70.0% 83%  
72.0% 84%   74.0% 85%   76.0% 86%   78.0% 87%   80.0% 88%   82.0% 89%   84.0%
90%   86.0% 91%   88.0% 92%   90.0% 93%   92.0% 94%   94.0% 95%   96.0% 96%  
98.0% 97%   100.0% 98%   100.0% 99%   100.0% 100%   100.0% 101%   100.0% 102%  
100.0% 103%   100.0% 104%   102.5% 105%   105.0% 106%   107.5% 107%   110.0%
108%   112.5% 109%   115.0% 110%   117.5% 111%   120.0% 112%   122.5% 113%  
125.0% 114%   127.5% 115%   130.0% 116%   132.5% 117%   135.0% 118%   137.5%
119%   140.0% 120%   142.5% 121%   145.0% 122%   147.5% 123%   150.0% Over 123%
  150.0%

 

4